ORDER
Upon consideration of the petition for disciplinary or remedial action filed in the above entitled matter in accordance *120with Maryland Rule 16-773 and the response having been made to the show cause order by Walter Lloyd Blair, the respondent, it is this 21st day of July, 2010
ORDERED, by the Court of Appeals of Maryland, that Walter Lloyd Blair be, and he is hereby, suspended, effective immediately, from the practice of law in this State with the invitation for reconsideration of this matter if the U.S. Court of Appeals for the Fourth Circuit rules in the Respondent’s favor; and it is further
ORDERED, that the Clerk of this Court shall forthwith strike the name of Walter Lloyd Blair from the register of attorneys, in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State in accordance with Rule 16-760(e).
/s/ Robert M. Bell CHIEF JUDGE